PER CURIAM.
On August 1, 2001, Michael Lee Spencer, Sr., filed this petition for a writ of mandamus seeking an order directing the district court to act on his motion for declaratory and injunctive relief and on his motion for an accelerated hearing, both filed in the district court on June 26, 2001. The district court entered an order denying both of these motions on August 24, 2001; Spencer’s petition for mandamus is therefore moot. Accordingly, although we grant leave to proceed in forma pauperis in this petition, we deny the petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.